Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

DETAILED ACTION
Status of the Application
This Office Action is in response to Applicant's arguments filed on 4/30/21.  Claim(s) 2-13 are cancelled.  Claim(s) 28-33 are new.  Claim(s) 1 and 14-33 are pending. 
New claims 28-33 are withdrawn from further consideration as being drawn to a nonelected species.
Claim(s) 15-33 have been withdrawn.  Claim(s) 1 and 14 are examined herein. Applicant's amendments to the claims have rendered the 102 rejection of the last Office action moot, therefore hereby withdrawn.
Applicant's arguments with respect to 103 rejection of the last Office action have been fully considered but found not persuasive. The rejection(s) of the last Office action are maintained for reasons of record and repeated below for Applicant's convenience. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
s 1 and 14 are rejected under 35 U.S.C. 103 as being unpatentable over Sun (CN 110183421 A; original and machine translation provided, original referred to for images and translation referred to for text; of record).
The instant claims are generally drawn to the instant compound 4 (species 6-(6-chloropyridin-2-yl-3,4,5-d3-N2,N4-bis(R)-1,1,1-trifluoropropan-2-yl)-1,3,5-triazine-2,4-diamine) shown below.

    PNG
    media_image1.png
    200
    400
    media_image1.png
    Greyscale

Sun discloses deuterated triazazine isocitrate dehydrogenase inhibitor compounds (see, for example, [0002] and the whole document) and teaches that known IDH inhibitor compounds (e.g. AGI5198, AG120, AG881, etc.) have problems such as low target inhibitory activity, poor pharmacokinetic properties, and are subject to mutation resistance (see, for example, [0006]), which deuterated compounds of formula I can potentially overcome, shown below (see, for example, [0008]).

    PNG
    media_image2.png
    200
    400
    media_image2.png
    Greyscale

Sun discloses examples including the one shown below (see, for example, [0024]), as well as teaching that the positions R1 and R2 can be either hydrogen or 

    PNG
    media_image3.png
    200
    400
    media_image3.png
    Greyscale

Sun does not specifically disclose the instant elected species.
It would have been obvious to one of ordinary skill to make and use the instantly elected compound.
One of ordinary skill would have been motivated to make and use the instant compound because Sun teaches that deuterated analogs of the triazazine isocitrate dehydrogenase inhibitor are useful, teaches positions at which they can beneficially be deuterated, in general, which overlaps exactly with those instantly claimed, discloses a variety of examples that all but anticipate the broad instant claims, discloses an example that differs from the instant election in only one deuterium at one position, and teaches that the deuterium at that position can be hydrogen.  One of ordinary skill would have taken the compound of Sun, modified it as directed by Sun, and would have arrived at the instant election during the routine optimization and experimentation to improve the properties of the IDH inhibitor, and would have done so with a reasonable expectation of success.

Response to Arguments

This is not found persuasive.  As described in the prior Office action, the disclosure of Sun clearly teaches that the argued non-pyridinyl positions can be free of deuterium, i.e. it is not required that the alkyl groups be deuterated.  The exemplifications therein do not somehow negative this teaching.  It is well-settled that disclosed examples and preferred embodiments do not constitute a teaching away from a broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). "A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use." In re Gurley, 27 F.3d 551,554, 31, USPQ2d 1130, 1132 (Fed. Cir. 1994). 
The Applicant argues “Applicant's claimed molecule has 11 hydrogens available for substitution - resulting in two 2047 possible deuterated derivatives. Since it would be impossible to explore all of these possible combinations in the hope of stumbling onto a claimed deuterated derivative merely because Sun provides twenty deuterated compounds, then the pending claims are nonobvious for at least this reason.”
This is not found persuasive.  Not only is it possible to make and test two thousand compounds, it is routine.  Medicinal chemistry campaigns regularly make hundreds to many thousands of compounds during the routine development of said Merck & Co., Inc. v. Biocraft Labs., Inc., 874 F.2d 804, 807 (Fed. Cir. 1989); In re Corkill, 771 F.2d 1496, 1500 (Fed. Cir. 1985).
The Applicant argues “Further, it is well understood that deuteration is not predictable. As support, Applicant points to Russak, "Impact of Deuterium Substitution on the Pharmacokinetics of Pharmaceuticals," Annals of Pharmacotherapy, 2019, 53(2): 211-2163 that specifically notes that deuteration does not always enhance pharmacological properties”.
This is not found persuasive.  The pharmaceutical arts are well-known to be unpredictable, and therefore a large amount of experimentation for a relatively low return is the norm.  The reasonable expectation of success metric needs to account for what is known in the field at the time of invention, and be applied appropriately.  The same level of experimentation and success that are typical in a very predictable field would be completely inadequate, and inappropriate, in a very unpredictable field, such as the pharmaceutical arts.  The Applicant stating what is well-known in the field does not make the disclosed teachings of the cited prior art somehow inadequate.  To show unpredictability for that the Applicant would need to sow, for example, that this specified 
As it stands, the Applicant’s cited prior art defines that the field of drug deuteration, in general, is known to be unpredictable which means that a high level of experimentation for a relatively low level of success is the norm.  Thus, the Applicant has evidenced that extensive experimentation in the development of deuterated drug analogs is both expected and reasonable.

Conclusion
Claim(s) 2-13 are cancelled.  Claim(s) 15-33 have been withdrawn.  Claim(s) 1 and 14 are rejected.  No claim is allowed.
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON A DECK whose telephone number is (571)270-5753.  The examiner can normally be reached on M-F 10-6.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mark Shibuya can be reached on (571) 272-0806.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Jason Deck/Examiner, Art Unit 1627